Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing October 18, 2007 FOR IMMEDIATE RELEASE Contacts: ANALYSTS MEDIA Tamera Gjesdal Chris Henson Bob Denham Senior Vice President Sr. Exec. Vice President Senior Vice President Investor Relations Chief Financial Officer Corporate Communications (336) 733-3058 733-3008 733-1475 BB&T reports 3 rd quarter net income of $444 million, up 6.5% WINSTON-SALEM, N.C. BB&T Corporation (NYSE: BBT) reported today net income for the third quarter of 2007 totaling $444 million, or $.80 per diluted share, compared with $417 million, or $.77 per diluted share, earned during the third quarter of 2006. These results reflect increases of 6.5% and 3.9%, respectively, compared to the same quarter last year. BB&Ts third quarter net income produced annualized returns on average assets and average shareholders equity of 1.37% and 14.24%, respectively, compared to prior year returns of 1.42% and 14.39%, respectively. Operating earnings for the third quarter of 2007 totaled $448 million, or $.81 per diluted share, compared to $424 million, or $.78 per diluted share, earned during the third quarter of 2006. Operating earnings exclude $4 million and $7 million in net after-tax merger-related and restructuring charges from the third quarters of 2007 and 2006, respectively. Cash basis operating results exclude the unamortized balances of intangibles from assets and shareholders equity and exclude the amortization of intangibles, the net amortization of purchase accounting mark-to-market adjustments, merger-related and restructuring charges or credits and nonrecurring items from earnings. Cash basis operating earnings totaled $466 million for the third quarter of 2007, an increase of 5.7% compared to $441 million earned in the third quarter of 2006. Cash basis operating diluted earnings per share totaled $.84 for the third quarter of 2007, an increase of 3.7% compared to $.81 earned during the same period in 2006. Cash basis operating earnings for the third quarter of 2007 produced annualized returns on average tangible assets and average tangible shareholders equity of 1.50% and 26.86%, respectively, compared to prior year returns of 1.57% and 27.43%, respectively. MORE The third quarter presented significant challenges for the financial services industry, including unusual disruptions in financial markets and a rising level of loan losses, said Chairman and Chief Executive Officer John A. Allison. Although these events negatively affected BB&Ts earnings, I am pleased with a number of other positive accomplishments for the quarter. In particular, this quarter represents BB&Ts fourth consecutive quarter of generating positive operating leverage and improved operating efficiency through solid execution of our emphasis on expense control. Also, our loan and deposit growth continued to be healthy during the quarter. In addition, last week we received the results of the FDICs annual report on deposit market share, which were very positive for BB&T. On balance, our overall performance was very solid in a difficult environment. For the first nine months of 2007, BB&Ts net income was $1.32 billion compared to $1.28 billion earned in the first nine months of 2006. Diluted earnings per share for the first nine months of 2007 totaled $2.40 compared to $2.35 earned during the same period in 2006. Excluding merger-related and restructuring charges or credits and nonrecurring items, operating earnings for the first nine months of 2007 totaled $1.33 billion, or $2.42 per diluted share, reflecting increases of 5.5% and 3.9%, respectively, compared to $1.27 billion, or $2.33 per diluted share, earned during the first nine months of 2006. BB&Ts Noninterest Income Reflects Mixed Results Noninterest income was negatively affected by hedging losses, trading account losses and other losses resulting from the market distruptions that occurred during the quarter.
